DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13), drawn to an aseptic fluid coupling  in the reply filed on 06/21/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statement us being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of “further comprising a spacer disposed between the main body and the latch so as to space the latch apart from the main body” is indefinite because it is not clear if Applicant is referring to the same spacer cited in claim 7 or a different spacer of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0240474 A1-Willams et al. (hereafter Williams).
Regarding claim 1: “An aseptic fluid coupling comprising: a main body defining a longitudinal axis, a bore, and a fluid flow path through the main body along the longitudinal axis,”:  Williams disclose an invention relating to aseptic coupling devices and arrangements (Para. [0003], lines 1-2) and a coupling device 100 (Para. [0062], lines 2-3, Figs. 7-23); the bore is defined by the fluidic pathway 110.  Further, Williams disclose a main body 102 (Para. [0062], lines 2-3, Fig. 2), where the main body comprises a hollow bore which also comprises a fluidic path having a longitudinal axis, shown in Fig. 2.
“the main body comprising: a front face;”:  Williams disclose the main body defines a front face 104 (Para. [0066], lines 3-4, Figs. 7-23).
“and a termination that is at an opposite end of the main body relative to the front face;”:  Williams disclose a termination (rear face 106, Para. [0063], line 2, Fig. 25A).
“a seal member including a portion disposed within the bore and a portion extending from the front face around the longitudinal axis;”:  Williams disclose a sealing portion 200 (Para. [0062], lines 2-3, Figs. 20-21, where Figs. 20-21 illustrate a seal member 200 disposed within the bore (bore defined by fluidic pathway 110), where Figs. 20-21 further illustrate a portion extending from the front face around the longitudinal axis.
“a latch movably coupled to the main body;”:  Williams disclose a notch 126 for engaging with a corresponding latch 306 on the protective cover 300 when the protective cover 300 is rotated into the closed position (Para. [0067], lines 2-4, Figs. 7-23 and Fig. 27).
“and a flexible membrane including a portion attached to the front face around the seal member to block contaminants from entering the fluid flow path,”:  Williams disclose a membrane 400 attached to the main body 102 front face 104 (Para. [0062], lines 8-9, Figs. 7-23).  Also, Williams disclose the membrane is located over the center of the flow area of the aseptic coupling devices, where the membrane 400 filters out microorganisms of the device (Para. [0094], lines 6-8).
“the membrane also including a tail end portion that is at an opposite end of the membrane in comparison to the portion attached to the front face.”:  Williams disclose a tail end (second end 404 to the protective cover 300 of the coupling device 100, Para. [0062], lines 10-11, Figs. 9 and 14).

Regarding claim 2: “wherein the aseptic fluid coupling is configured for coupling with a second aseptic fluid coupling that is structurally identical to the aseptic fluid coupling.”:  Williams disclose aseptic coupling devices 100a and 100b are substantially similar (Para. [0059], lines 6-8, Figs. 5-6).

Regarding claim 4: “further comprising a cover attached to the tail end portion of the membrane and rotatably coupled with the main body.”:  Williams disclose a membrane 400 attached to the main body 102 front face 104 (Para. [0062], lines 8-9, Figs. 7-23).  Additionally, Fig. 20 illustrate a cover 300 attached to the tail end portion of the membrane 400 (shown in annotated Fig. 20 below) and Williams disclose the cover 300 is rotatable with respect to the main body 102 (Para. [0062], lines 5-6).

    PNG
    media_image1.png
    737
    622
    media_image1.png
    Greyscale

Regarding claim 5: “further comprising a cover guide engaged with the cover and the main body, wherein the cover guide rotatably couples the cover with the main body.”:  Williams disclose proper alignment between two mating main bodies 102 is ensured by the side portions 136b of the first connector extension 136 which surround and guide the side edges 144b of the second connector extension 144 (Para. [0071], lines 7-11). 

Regarding claim 6: “wherein the cover is slidably coupled with the cover guide.”:  Williams disclose via Fig. 26 which comprise the cover guide (extension 136) which is slidably coupled to the connectors 132 and 134 illustrated in Fig. 7, which further comprises the cover 300.

Regarding claim 7: “further comprising a spacer disposed between the main body and the latch so as to space the latch apart from the main body.”:  Williams disclose a latch member 142, with the latch member 142 having an extension 142a, a ramped surface 142b and a locking surface 142c (Para. [0070], lines 6-8, Fig. 24).

Regarding claim 8: “wherein the main body includes two pre-coupling latch members on one side of the main body and two corresponding latch receptacles on an opposite side of the main body.”:  Williams disclose two pre-coupling latch members (144b, Para. [0071], line 10, Fig. 25) on side of the main body 102 of the apparatus and two corresponding latch receptacles (side portions 136b, Para. [0071], lines 8-9, Fig. 25); the latter features are also shown in annotated Fig. 25 below.

    PNG
    media_image2.png
    568
    723
    media_image2.png
    Greyscale


Regarding claim 9: “wherein the main body includes a first final latch rib on one side of the main body and a second final latch rib on an opposite side of the main body.”:  Williams disclose a first final latch rib (stand-off protrusion 124, Para. [0065], lines 2-3, Fig. 25) located on side of the main body 102 of the coupling apparatus and a second final latch rib (stand-off protrusion 124, Para. [0065], lines 2-3, Fig. 25) located on an opposite side of the main body 102, also shown below in annotated Fig. 25).

    PNG
    media_image3.png
    553
    714
    media_image3.png
    Greyscale


Regarding claim 10: “wherein the latch includes two first main body latch elements on one side of the latch and two second main body latch elements on an opposite side of the latch.”:  Williams disclose two first main body latch elements and two second main body latch elements on an opposite side of the latch (the latter features illustrated below in annotated Figs. 27 and 28 below (Para. [0081], lines 1-3).


    PNG
    media_image4.png
    325
    746
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    182
    624
    media_image5.png
    Greyscale


	Regarding claim 11: “wherein the latch includes a lock member between the first and second main body latch elements.”: Williams disclose a locking tab 306 can be snapped into or engaged with notch 126 of the coupling device main body 102 (Para. [illustrated in Figs. 27 and 28, Para. [0081], lines 1-4).

Regarding claim 12: “further comprising a spacer disposed between the main body and the latch so as to space the latch apart from the main body, and wherein the spacer is releasably latched to a cover that is attached to the tail end portion of the membrane and rotatably coupled with the main body.”:  Williams disclose a latch member 142 (spacer), with the latch member 142 (spacer) having an extension 142a, a ramped surface 142b and a locking surface 142c (Para. [0070], lines 6-8, Fig. 24).  Additionally, Williams disclose the spacer (latch member 142) engage (thus releasable) the latch engaging surfaces 146 (Para. [0072], lines 7-8).

Regarding claim 13: “further comprising a spacer disposed between the main body and the latch so as to space the latch apart from the main body, and wherein the spacer is releasably latched to a cover that is attached to the tail end portion of the membrane and rotatably coupled with the main body.”:  Williams disclose two pre-coupling latch members (144b, Para. [0071], line 10, Fig. 25) on side of the main body 102 of the apparatus and a corresponding latch lock (side portion 136b, Para. [0071], lines 8-9, Fig. 25).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0240474 A1-Willams et al. (hereafter Williams) as applied to claim 1 above, and further in view of US 10,369,348 B2-Truong et al. (hereafter Truong, has an effective filing date of 10/08/2015 as of the provisional application).
Regarding claim 3, Williams teaches the invention discussed above in claim 1.  Additionally, Williams teaches an aseptic fluid coupling comprising a main body and a rotatably coupled latch, also discussed above.  However, Williams does not explicitly teach a linkage rotatably coupled to the main body.
For claim 3, Truong teaches an invention relating to several fluid coupling devices and systems for use in fluid handling systems and aseptic fluid coupling systems (Col. 1, lines 45-49) and Truong teaches a connection structure 130 rotates in relation to the housings 110 and 410 of the device (Col. 19, lines 48-49, Figs. 8 and 13), which reads on the instant claim limitation of a linkage rotatably coupled to the main body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Williams to include a linkage rotatable coupled to the main body of the device as taught by Truong, because Truong teaches the connection structure 130 is rotated in relation to the housings 110 and 410 such that the connection structure 130 is threaded (thus rotatably coupled to the main body) into engage with the connection structure 422 (Col. 19, lines 46-51).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799